DETAILED ACTION
Claim(s) 1-30 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HUAWEI (R1-1810106, Beam Failure Recover for SCell, cited in 10/22/2021 IDS).

In regards to claim 9, HUAWEI teaches a method of wireless communication at a base station, the method comprising: 
receiving a beam failure recovery request from a user equipment (UE), the beam failure recovery request including a candidate beam indication indicating a candidate beam based on a beam failure of a first component carrier of a plurality of component carriers ([Section 2.2.3] teaches receiving a beam failure recovery request, BFRQ, from UE, the BRFQ indicating a candidate beam based on a beam failure, “Each PRACH is associated with a candidate beam described in section 2.2.2 After a UE detects beam failure and determines a new beam, it will sect a PRACH resource associated with the new beam to transmit the beam failure recovery request...”. [Section 2.2.1 Beam Failure Detection] teaches where the detected beam failure is on a first component carrier of the plurality of component carriers, “…When it extends to a multiple carrier case….”.);  and 
transmitting a beam failure recovery response to the UE including an applying indication indicating that the UE is to apply the candidate beam to at least one component carrier of the plurality of component carriers ([Section 2.2.4] teaches transmitting a beam failure recovery response, BFRR, to the UE, including an applying indication that the UE is to apply the candidate beam to at least one component carrier of the plurality of component carriers, [Section 2.2.4] teaches applying the candidate beam to at least component carrier of the plurality of component carriers, “…if the UE can receives the beam failure recovery response from gNB, it represents the new beam identified by the UE can be used for PDCCH transmission on SCell..”).).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 16, 17, 24, and 25, is/are rejected under 35 U.S.C. 103 as being unpatentable over HUAWEI (R1-1810106, Beam Failure Recover for SCell, cited in 10/22/2021 IDS) in view of LINDSTROM (US 20100285809 A1)

In regards to claim(s) 1, 16, and 24, HUAWEI (R1-1810106, Beam Failure Recover for SCell, cited in 10/22/2021 IDS) A method of wireless communication at a user equipment (UE), the method comprising
 
detecting a beam failure on a first component carrier of the plurality of component carriers ( [Section 2.2.1 Beam Failure Detection] teaches where the detected beam failure is on a first component carrier of the plurality of component carriers, “…When it extends to a multiple carrier case….”); transmitting a beam failure recovery request including a candidate beam indication of a candidate beam to a base station ([Section 2.2.3] teaches transmitting a beam failure recovery request, BFRQ, including a candidate beam indication of a candidate beam to a base station, “Each PRACH is associated with a candidate beam described in section 2.2.2 After a UE detects beam failure and determines a new beam, it will sect a PRACH resource associated with the new beam to transmit the beam failure recovery request...”); receiving a beam failure recovery response from the base station ([Section 2.2.4] teaches receiving a receiving a beam failure recovery response, BFRR, from the base station); and applying the candidate beam to at least one component carrier of the plurality of component carriers ([Section 2.2.4] teaches applying the candidate beam to at least component carrier of the plurality of component carriers, “…if the UE can receives the beam failure recovery response from gNB, it represents the new beam identified by the UE can be used for PDCCH transmission on SCell..”).
HUAWEI differs from claim 1, in that HUAWEI is silent on a step of identifying a list of a plurality of component carriers (CCs). Despite these differences similar features have been seen in other prior art multicarrier communication systems. LINDSTROM (US 20100285809 A1) teaches a step of identifying a list of a plurality of component carriers, where the identifying step comprises receiving from a base station, the list of the plurality of component carriers, “[0058] Assume for example that UE 30 in FIG. 3 is served by eNB 31 and is to perform a HO to the multi-carrier cell that is served by eNB 32. Thus in this case eNB 31 is a source eNB and eNB 32 is a target eNB. According to an exemplary embodiment of the present invention, eNB 32 is configured to construct/assemble a message corresponding to a HO command and to transmit this to the UE 30 transparently via the source eNB 31. The message may comprise information on the structure of the multi-carrier cell. The information may include e.g. a number of CCs, a list of one or more allowed CCs for PRACH access which may comprise a corresponding dedicated preamble, and may further include a PRACH configuration for the CC(s) in the list.”
Thus based upon the teachings of LINDSTROM it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify, HUAWEI to arrive at a step of identifying a list of a plurality of component carriers (CCs), in order to facilitate selection between the component carriers for communication in a multi-carrier system.

In regards to claim(s) 2, 17, and 25, HUAWEI is silent on the method of claim 1, wherein the identifying the list of the plurality of component carriers comprises receiving the list of the plurality of component carriers from the base station.
Despite these differences similar features have been seen in other prior art multicarrier communication systems. LINDSTROM (US 20100285809 A1) teaches a step of identifying a list of a plurality of component carriers, where the identifying step comprises receiving from a base station, the list of the plurality of component carriers, “[0058] Assume for example that UE 30 in FIG. 3 is served by eNB 31 and is to perform a HO to the multi-carrier cell that is served by eNB 32. Thus in this case eNB 31 is a source eNB and eNB 32 is a target eNB. According to an exemplary embodiment of the present invention, eNB 32 is configured to construct/assemble a message corresponding to a HO command and to transmit this to the UE 30 transparently via the source eNB 31. The message may comprise information on the structure of the multi-carrier cell. The information may include e.g. a number of CCs, a list of one or more allowed CCs for PRACH access which may comprise a corresponding dedicated preamble, and may further include a PRACH configuration for the CC(s) in the list.”
Thus based upon the teachings of LINDSTROM it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify, HUAWEI to arrive at on the method of claim 1, wherein the identifying the list of the plurality of component carriers comprises receiving the list of the plurality of component carriers from the base station in order to facilitate selection between the component carriers for communication in a multi-carrier system.

Claim(s) 8, 15, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUAWEI (R1-1810106, Beam Failure Recover for SCell, cited in 10/22/2021 IDS) in view of LINDSTROM (US 20100285809 A1)


In regards to claim 8, 15, and 23, HUAWEI is silent on the method of claim 1, wherein the applying the candidate beam to the at least one component carrier of the plurality of component carriers comprises: applying the candidate beam to the at least one component carrier of the plurality of component carriers following a predetermined number of symbols after receiving the beam failure recovery response. Despite these differences similar features have been seen in other prior art involving beam failure recovery. BAI (US 10813157 B1) Claim 1, teaches applying a candidate beam, default beam, following a predetermined number of symbols after receiving a beam failure recovery response, “1. A method for wireless communication by a user equipment (UE), comprising: detecting failure of a beam associated with a first cell; sending a beam failure recovery request (BFRQ) message on a second cell; receiving a beam failure recovery response (BFRR) message on the second cell; and determining a fixed duration starting from reception of the BFRR message until using a default beam for communications on the first cell, wherein the fixed duration comprises a larger of a first duration of a fixed number of symbols based on a first subcarrier spacing (SCS) of the first cell and a second duration of the fixed number of symbols based on a second SCS of the second cell.”
Thus based upon the teachings of BAI it would have been obvious to a person of ordinary skill in the art before the effective the filing date of the invention to further modify HUAWEI to arrive at the method of claim 1, wherein the applying the candidate beam to the at least one component carrier of the plurality of component carriers comprises: applying the candidate beam to the at least one component carrier of the plurality of component carriers following a predetermined number of symbols after receiving the beam failure recovery response, in order to provide a facilitate a reliable beam switch in a beam failure recovery process.

Allowable Subject Matter
Claim(s) 3-7, 10-14, 18-22, and 26-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476